DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 6/3/2021.  

Claims
Claims 1, 8, and 33 have been amended. 
Claims 38 and 39 have been newly added. 
Claims 4, 5, 11, 14, 21-25, 29, and 34-37 have been cancelled.
Claims 1-3, 6-10, 12, 13, 15-20, 26-28, 30-33, 38, and 39 are currently pending in the application. 

Response to Arguments
103
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   
112
The previous 112 rejections are withdrawn due to the claim amendments.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 6, 30, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120303140 A1 (“Cox”) in view of US 20120303490 A1 (“Hill”) in view of US 20120290975 A1 (“Khanke”).

As per claim 1, Cox discloses: 
	one or more processors (e.g. processor) (Section [0022]);
	memory (e.g. data storage or memory) storing instructions executable by the one or more processors to perform operations comprising: (Section [0022]);
  serving an interface (e.g. HMI) to a computing device (e.g. communication device) separate from the application store system (e.g. server), the interface displaying the multiple applications (e.g. listing of applications) (Section [0024], [0034], and [0036]);
receiving, at the application store system (e.g. server), a request from the computing device (e.g. communication device) to install or activate an application (e.g. application) of the multiple applications on the one or more  [smart appliances] (Section [0024], [0034], and [0036]);  
causing, by the application store system (e.g. server), transmission of the application (e.g. data files associated with the selected application) or a credential to activate the application to the one or more   [smart appliances] (Section [0024]).

Although Cox discloses serving an interface to a computing device, receiving a request from the computing device to install or activate an application on a smart appliance, and transmitting the application to the smart appliance, Cox does not specifically disclose determining multiple applications that are compatible for one or more smart utility meters based at least in part on a type of each of the one or more smart utility meters; serving an interface to a computing device… the interface displaying the multiple applications based at least in part on determining that the multiple applications are compatible for the one or more smart utility meters.  However Hill, in analogous art of application marketplaces, discloses:
determining multiple applications (e.g. available content items) that are compatible (e.g. compatibility information) for one or more  [computing devices] based at least in part on a type of each of the one or more  [computing devices] (Section [0021], [0071]-[0072], and Fig. 4);
serving an interface to a computing device (e.g. computing device)… the interface displaying the multiple applications (e.g. application and available content items) based at least in part on determining that the multiple applications are compatible (e.g. compatibility information) for the one or more  [computing devices] (Section [0021], [0071]-[0072], and Fig. 4).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the application marketplace interface in the application store 
	

Although Cox/Hill discloses determining multiple applications that are compatible for one or more computing devices based at least in part on a type of each of the one or more computing devices, serving an interface displaying the multiple applications based on the compatibility, and receiving a request to install or activate the one or more applications onto the computing devices, Cox/Hill does not specifically disclose that the computing devices are smart utility meters and the application being configured to transmit utility consumption data and the request including an identifier for each of the one or more smart utility meters.  However Khanke, in analogous art of application installation, discloses:
the application being configured to transmit utility consumption data (e.g. track and record service consumption) and the request including an identifier for each of the one or more smart utility meters (e.g. source utility meter and destination utility meter) (Section [0017]-[0018], [0027] and Fig. 5);  Note: the limitation “the application being configured to transmit utility consumption data and the request including an identifier for each of the one or more smart utility meters” does not distinguish over the prior art because it is describing the data and the intended use of the application by the smart utility meter which is outside the scope of the claim that is directed to the functions of the application store system.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution  

As per claim 2, 
Cox/Hill/Khanke discloses all the limitations of claim 1 above.  Hill further discloses:
wherein the one or more smart utility meters include a predefined subset of a plurality of smart utility meters (e.g. the content marketplace maintains user data which associated users with mobile devices or other computing devices) (Section [0071]).

As per claim 3, 
Cox/Hill/Khanke discloses all the limitations of claim 1 above.  Cox further discloses:
wherein the application store system (e.g. server system) is administered by a first entity, and wherein the computing device (e.g. communication device) is administered by a second entity different than the first entity and comprises a personal computer (e.g. computer, smartphones, personal digital assistant), a mobile device, or a utility meter reading device (Section [0024]).

As per claim 6,
Cox/Hill/Khanke discloses all the limitations of claim 1 above.  Cox further discloses:
wherein the causing transmission of the application or the credential to the one or more smart utility meters comprises at least one of: sending a message including the application or credential, by the application store system, to the one or more smart utility meters via a utility communication network (e.g. server system thereafter initializes communication with appliance and transmits data files associated with the selected application directly to appliance, such as via a communication channel different than the communication channel that connects communication device and server system); or transmitting the application or credential, by the application store system, to the computing device for distribution to the one or more smart utility meters (Section [0024]).

As per claim 30,
Cox/Hill/Khanke discloses all the limitations of claim 1 above.  Hill further discloses:
in response to receiving the request to install or activate the application: determining at least one of a number of the one or more smart utility meters that the application is compatible with or a type of each of the one or more smart utility meters that the application is compatible with (e.g. personalized compatibility information); and displaying at least one of the number of the one or more smart utility meters on the interface or the type of each of the one or more smart utility meters on the interface (e.g. personalized compatibility information) (Section [0071] and Fig. 4).

As per claim 32,
Cox/Hill/Khanke discloses all the limitations of claim 1 above.  Khanke further discloses:
further comprising sending the application or the credential to activate the application to the computing device (e.g. computing device) for subsequent distribution to the one or more smart utility meters (e.g. utility meters) (Section  [0024] and Fig. 2).

As per claim 39,
Cox/Hill/Khanke discloses all the limitations of claim 1 above.  Hill further discloses:
preparing the application or credential for transmission to the one or more smart utility meters by encrypting the application or credential (e.g. encrypted using a private symmetric key known by the content management system) (Section [0045]).

Claims 8-10, 12, 13, 15, 16, 18-20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120303140 A1 (“Cox”) in view of US 20120303490 A1 (“Hill”) in view of US 20120290975 A1 (“Khanke”).

As per claim 8, Cox discloses: 
serving an interface (e.g. HMI) to a second computing resource (e.g. communication device) separate from the first computing resource (e.g. server), the interface displaying the multiple applications (e.g. listing of applications) (Section [0024], [0034], and [0036]);
receiving a request from the second computing resource (e.g. communication device) to install or activate an application (e.g. application) of the multiple applications on the one or more  (e.g. appliances) (Section [0024], [0034], and [0036]);  
configuring the application or a credential to activate the application for the one or more  (e.g. appliances) based at least in part on the request (e.g. server system thereafter initializes communication with appliance and transmits data files associated with the selected application directly to appliance) (Section [0024]);
causing transmission of the application (e.g. data files associated with the selected application) or the credential to activate the application to the one or more  (e.g. appliance) (Section [0024]).

Although Cox discloses serving an interface to a computing device, receiving a request from the computing device to install or activate an application on a smart appliance, and transmitting the application to the smart appliance, Cox does not specifically disclose determining multiple applications that are compatible for one or more smart sensors based at least in part on a type of each of the one or more smart sensors; serving an interface to a second computing resource… the interface displaying the multiple applications based at least in part on determining that the multiple applications are compatible for the one or more smart sensors.  However Hill, in analogous art of application marketplaces, discloses:
determining multiple applications (e.g. available content items) that are compatible (e.g. compatibility information) for one or more  (e.g. computing devices) based at least in part on a type of each of the one or more  (e.g. computing devices) (Section [0021], [0071]-[0072], and Fig. 4);
serving an interface to a second computing resource (e.g. computing device)… the interface displaying the multiple applications (e.g. application and available content items) based at least in part on determining that the multiple applications are compatible (e.g. compatibility  for the one or more  (e.g. computing devices) (Section [0021], [0071]-[0072], and Fig. 4).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the application marketplace interface in the application store system of Cox to include compatibility information for the various computing devices, as taught by Hill, so that the user doesn’t purchase/install an application that doesn’t work with their device.  
	

Although Cox/Hill discloses determining multiple applications that are compatible for one or more computing devices based at least in part on a type of each of the one or more computing devices, serving an interface displaying the multiple applications based on the compatibility, and receiving a request to install or activate the one or more applications onto the computing devices, Cox/Hill does not specifically disclose that the computing devices are smart sensors and the application including instructions to access utility consumption data collected by the one or more smart sensors and the request including an identifier for each of the one or more smart sensors.  However Khanke, in analogous art of application installation, discloses:
the application including instructions to access utility consumption data collected by the one or more smart sensors (e.g. utility meters are used to track and record service consumption) and the request including an identifier for each of the one or more smart sensors (e.g. source utility meter and destination utility meter) (Section [0017]-[0018], [0027] and Fig. 5);  Note: the limitation “the application being configured to transmit utility consumption data and the request including an identifier for each of the one or more smart utility meters” does not distinguish over 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the utility meters and feature licenses of Khanke for the appliances/computing devices and applications of Cox/Hill.  Both Cox/Hill and Khanke disclose that their respective computing devices (e.g. appliances and utility meters) are capable of receiving/installing multiple applications in order to add functionality to the computing devices.  Thus, the simple substitution of the specific type of computing devices (e.g. utility meters) and applications of Khanke for the computing devices (e.g. appliances) and applications of Cox/Hill renders the claim obvious. 

As per claim 9, 
Cox/Hill/Khanke discloses all the limitations of claim 8 above.  Khanke further discloses:
wherein the one or more smart sensors include one or more utility meters (e.g. utility meters). (Fig. 2)

As per claim 10, 
Cox/Hill/Khanke discloses all the limitations of claim 8 above.  Khanke further discloses:
wherein the one or more smart sensors (e.g. utility meter) include a predefined subset of a plurality of smart sensors (Fig. 2).  





As per claim 12, 
	Cox/Hill/Khanke discloses all the limitations of claim 8 above.  Cox further discloses:wherein the first computing resource comprises one or more servers (e.g. remote computer or server system) of an application store having multiple applications (e.g. memory area also stores other data such data files related to applications available for download) that are available for installation or activation (Section [0022]).

As per claim 13, 
	Cox/Hill/Khanke discloses all the limitations of claim 8 above.  Hill further discloses:wherein the second computing resource comprises a personal computer, a mobile device (e.g. wireless mobile devices), or a utility meter reading device (Section [0015]).
As per claim 15, 
Cox/Hill/Khanke discloses all the limitations of claim 8 above.  Cox further discloses:wherein the causing transmission of the application or the credential to the one or more smart sensors comprises transmitting the application or the credential to at least one of: the one or more smart sensors (e.g. server system thereafter initializes communication with appliance and transmits data files associated with the selected application directly to appliance, such as via a communication channel different than the communication channel that connects communication device and server system); or the second computing resource for distribution to the one or more smart sensors (Section [0024]).

As per claim 16, 
Cox/Hill/Khanke discloses all of the limitations of claim 15 above.  Cox further discloses:wherein the transmitting the application or the credential to the one or more smart sensors comprises sending a message including the application or the credential to the one or more smart sensors via a utility communication network  (e.g. server system thereafter initializes communication with appliance and transmits data files associated with the selected application directly to appliance, such as via a communication channel different than the communication channel that connects communication device and server system)  (Section [0024]).


As per claim 18,
Cox/Hill/Khanke discloses all of the limitations of claim 8 above.  Cox further discloses:
wherein the first computing resource (e.g. server system) is administered by a first entity and the second computing resource (e.g. communication device) is administered by a second entity that is different than the first entity (Section [0024]).  


As per claim 19,
 Cox/Hill/Khanke discloses all of the limitations of claim 8 above.  Cox further discloses:
further comprising serving, by the first computing resource, an interface displaying multiple applications that are available for download by the second computing resource (e.g. receive a listing of applications available for download form the remote server via the network, in response to the user input) (Section [0007]).  


As per claim 20,
Cox/Hill/Khanke discloses all the limitations of claim 8 above.  Cox further discloses:
wherein the application comprises an operating system, an update to an operating system, a software program (e.g. software and/or hardware that includes a computer program or a group of computer programs), an update of a software program, an add-on to a software program, a patch, a plugin, a driver, a firmware image, or a firmware update (Section [0017]).

As per claim 31,
Cox/Hill/Khanke discloses all of the limitations of claim 8 above.  Khanke further discloses:
wherein the application is configured to access the utility consumption data (e.g. track and record service consumption) collected by the one or more smart sensors via an application program interface (API) executed on the one or more smart sensors (Section [0017]-[0018], [0028], and Figs 3 and 5).   

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cox/Hill/Khanke, as applied to claim 1 above, in further view of US 20120095878 A1 to “Feldman”.

As per claim 7,
Cox/Hill/Khanke discloses the application store system of claim 1,
Cox/Hill/Khanke does not specifically disclose presenting, by the application store system, a price for installation or activation of the application on the one or more smart utility meters; receiving, at the application store system, payment or agreement to pay for the installation or activation of the application on the one or more smart utility meters.  However Feldman, in analogous art of application stores, discloses:
the operations further comprising, prior to the causing transmission of the application or credential: presenting, by the application store system, a price for installation or activation of the application on the one or more smart utility meters; and receiving, at the application store system, payment or agreement to pay for the installation or activation of the application on the one or more smart utility meters (paragraph 33). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cox/Hill/Khanke to incorporate the teachings of by Feldman et al. (‘878) in order to sell applications upon determination that the application is usable with the client device (Feldman; paragraph 3) .

Claims 26, 27, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cox/Hill/Khanke, as applied to claim 1 above, in further view of US 20130036048 A1 to “Campos”.

As per claims 26, Cox/Hill/Khanke do not specifically disclose wherein the interface includes a delivery method control comprising multiple methods of delivery of the application or the credential to activate the application.  However Campos, in analogous art of user interfaces, discloses:
wherein the interface (e.g. user interface) includes a delivery method control (e.g. selection of options for delivery) comprising multiple methods of delivery of the application or the credential to activate the application (Section [0176]).

	

As per claim 27,
Cox/Hill/Khanke/Campos discloses all the limitations of claim 26 above.  Campos further discloses:
wherein a method of delivery of the multiple methods of delivery includes the application or the credential to activate the application being transmitted directly to the one or more smart utility meters (e.g. delivery into the e-wallet) (Section [0176]). 
The motivation to combine Campos with Cox/Hill/Khanke is disclosed above in the examination of claim 26.  

As per claim 28,
Cox/Hill/Khanke/Campos discloses all the limitations of claim 26 above.  Campos further discloses:
wherein a method of delivery of the multiple methods of delivery includes the application or the credential to activate the application being transmitted to a utility supplier (e.g. electronic value token transaction processing system) for subsequent distribution to the one or more smart utility meters (e.g. delivered electronically to the e-wallet system) (Section [0154]). 
The motivation to combine Campos with Cox/Hill/Khanke is disclosed above in the examination of claim 26.  

Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cox/Hill/Khanke, as applied to claim 1 above, in further view of US 20130054801 A1 to “Belchee”.

As per claim 33,
Cox/Hill/Khanke does not specifically disclose accessing at least one of a device compatibility index or an application index.  However Belchee, in analogous art of application management, discloses:
accessing at least one of a device compatibility index or an application index (e.g. determine if the application is available for the platform of the requesting device from one or more servers, e.g. management server 101, internal servers 102a-n and external servers 103a-n) (Section [0075]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the application compatibility determination of Cox/Hill/Khanke to use a device compatibility index, as taught by Belchee, in order to determine which applications are compatible with the devices.  Both Cox/Hill/Khanke and Belchee disclose that a determination is made on which applications are compatible with the devices.  Using the compatibility index of Belchee to make the determination in Cox/Hill/Khanke would be obvious as this is just one way of making that determination.  

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cox/Hill/Khanke, as applied to claim 8 above, in further view of US 20120095878 A1 to “Feldman”.

As per claim 17,
Cox/Hill/Khanke discloses the method of claim 8,
Cox/Hill/Khanke fails to disclose, however Feldman et al. (‘878) discloses wherein prior to the causing transmission of the application or the credential, the method further comprises at least one of: preparing the application or credential for transmission to the one or more smart sensors by segmenting the application or credential into multiple segments, compressing the application or credential, and/or encrypting the application or credential; or presenting a price for installation or activation of the application on the one or more smart sensors, and receiving payment or agreement to pay for the installation or activation of the application on the one or more smart sensors.   (paragraph 33). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cox/Hill/Khanke to  incorporate the teachings of by Feldman et al. (‘878)  in order to sell applications upon determination that the application is usable with the client device (Feldman; paragraph 3) .

Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cox/Hill/Khanke, as applied to claim 1 above, in further view of US 20140279122 A1 to “Luna”.

As per claim 38,
Cox/Hill/Khanke does not specifically disclose wherein prior to the causing transmission of the application of the credential, the operations further comprise at least one of preparing the application or credential for transmission to the one or more smart utility meters by segmenting the application or credential into multiple segments or compressing the application or credential.  However Luna, in analogous art of application distribution, discloses:
wherein prior to the causing transmission of the application of the credential, the operations further comprise at least one of preparing the application or credential for transmission to the one or more smart utility meters by segmenting the application or credential into multiple segments or compressing (e.g. compressed or ZIP file) the application or credential (Luna: Section [0041]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the application transmission of Cox/Hill/Khanke to include a compressed application, as taught by Luna, in order to minimize the amount of data that needs to be transferred.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685